Citation Nr: 0943603	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-19 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1. Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
and service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for coronary artery 
disease (CAD), status post myocardial infarction, to include 
as secondary to service-connected diabetes mellitus and 
service-connected PTSD.

3. Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to service-connected diabetes mellitus.

4. Entitlement to service connection for peripheral vascular 
disease (PVD), to include as secondary to service-connected 
diabetes mellitus.

5. Entitlement to service connection for diabetic 
retinopathy, to include as secondary to service-connected 
diabetes mellitus.

6. Entitlement to service connection for a kidney condition, 
to include as secondary to service-connected diabetes 
mellitus.

7. Entitlement to service connection for diabetic ulcers, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 
1968.  He was stationed in Vietnam from July 1967 to June 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for hypertension; CAD, status post 
myocardial infarction; upper extremity peripheral neuropathy; 
PVD; diabetic retinopathy; a kidney condition; and diabetic 
ulcers, all conditions to include as secondary to the 
Veteran's service-connected diabetes mellitus.  The Veteran 
timely filed a Notice of Disagreement (NOD) in October 2004.  
The RO provided a Statement of the Case (SOC) in April 2006 
and thereafter, in June 2006, the Veteran timely filed a 
substantive appeal.  

In July 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  During 
the hearing, the Veteran submitted additional evidence along 
with a waiver of initial RO consideration.  A transcript of 
the hearing is associated with the claims folder.

During the July 2009 hearing, the Veteran contended that his 
claims for service connection for hypertension and CAD should 
include as secondary to his service-connected PTSD.  Those 
issues on the title page have been recharacterized to more 
accurately reflect the Veteran's claims.  With respect to a 
claim for secondary service connection, the Board notes that 
separate theories in support of a claim for benefits for a 
particular disability does not equate to separate claims for 
benefits for that disability.  Although there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute the same 
claim.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  
However, the duties to notify and assist with respect to the 
secondary service connection aspect of the claim, to include 
notification of the applicable law, must be satisfied.  
38 C.F.R. §§ 3.159, 3.310 (2008).  This matter is addressed 
in the remand below.  

The issues of service connection for hypertension, CAD, and 
peripheral neuropathy on direct incurrence, presumptive and 
secondary bases are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the evidence of record indicates that 
the Veteran does not have a current diagnosis of PVD.

2. The preponderance of the evidence of record indicates that 
the Veteran does not have a current diagnosis of diabetic 
retinopathy.

3. The preponderance of the evidence of record indicates that 
the Veteran does not have a current diagnosis of a kidney 
disorder.

4. The preponderance of the evidence of record indicates that 
the Veteran does not have a current diagnosis of diabetic 
ulcers.


CONCLUSIONS OF LAW

1. Service connection for claimed peripheral vascular disease 
is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).

2. Service connection for claimed diabetic retinopathy is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

3. Service connection for a claimed kidney disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

4. Service connection for claimed diabetic ulcers is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & West Supp. 2008), 
significantly changed the law prior to the pendency of these 
claims.  VA has issued final regulations to implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA provisions include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2003 and December 2008 letters sent to the Veteran 
by the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim,  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The September 2003 and December 2008 VCAA letters satisfy 
these mandates.  The letters informed the Veteran about the 
type of evidence needed to support his service connection 
claims, namely, proof of: (a) an injury in military service 
or disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The letters clearly disclosed 
VA's duty to obtain certain evidence for the Veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the Veteran gave consent and 
supplied enough information to enable their attainment.  The 
letters made clear that although VA could assist the Veteran 
in obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  These letters 
additionally apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  The Board thus finds that the Veteran received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19  Vet. App. at 403; 
see also Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the 
December 2008 letter.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the Veteran prior to 
the RO decision that is the subject of this appeal in its 
September 2003 letter.  However, the Veteran was not provided 
with Dingess notice until December 2008.  Timely Dingess 
notice would not have operated to alter the outcome because 
evidence establishing service connection for peripheral 
vascular disease, diabetic ulcers, a kidney disorder, and 
diabetic retinopathy is lacking.  The Veteran thus was not 
prejudiced by any defect in timing, as "the purpose behind 
the notice has been satisfied . . . that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim. . . ."  Mayfield, 19 Vet. 
App. at 128.  The Veteran has not demonstrated or even pled 
prejudicial error.  He has been represented by an accredited 
service organization throughout this appeal.  Under such 
circumstances, any error with respect to the timing of the 
notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), regarding the rule of prejudicial error.  


b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  The claims file includes 
service treatment records, personnel records, VA treatment 
records, and private treatment records.

Regarding service connection for PVD, a kidney disorder and 
diabetic ulcers, the Veteran underwent a VA examination in 
October 2003, which was thorough in nature.  There was no 
indication of diabetic ulcers and the examination 
specifically ruled out a kidney disorder and PVD.  Similarly, 
regarding the claim for service connection for diabetic 
retinopathy, there is no competent evidence of record that 
the Veteran has this alleged disability.  An October 2003 VA 
eye examination specifically ruled out retinopathy.  As the 
medical evidence rules out the diseases at issue, there is no 
duty to provide another examination or opinion regarding 
these claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Law and Regulations 

a. Direct Service Connection and Secondary Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and certain chronic diseases, 
including cardiovascular disease (to include coronary artery 
disease and hypertension); renal disease; and an organic 
diseases of the nervous system (to include peripheral 
neuropathy) become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  For valid secondary service connection claims, there 
must be (1) evidence of a current disability; (2) evidence of 
a service- connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
See 71 Fed. Reg. 52744 (2006).

b. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

Service treatment records relating to the Veteran's period of 
active duty from May 1965 to November 1968 are negative for 
any findings relating to retinopathy, kidney disease or 
ulcers.  

August 2002 lab work reveals a normal creatinine level.

A September 2002 letter from S.S. (initials used to protect 
privacy), D.O., indicates that a kidney and bladder 
examination revealed "[n]o frequency, urgency, or dysuria."  

An October 2003 VA treatment note indicates that the Veteran 
reported blurred  vision.  The examiner noted that the 
Veteran's diabetes had not affected his eyes.

On VA eye examination in October 2003, the clinician found 
that there was no retinopathy.  

On VA internal medicine examination in October 2003, the 
clinician examined the lower extremities and did not note the 
presence of ulcerations.  With respect to the claimed 
condition of ulcers secondary to diabetes, the clinician 
found that "the condition is not claimed."  The clinician 
specifically ruled out a kidney condition based on the 
results of a urinalysis and a comprehensive metabolic panel.

A February 2006 private eye examination report indicates that 
the Veteran did not have diabetic retinopathy.

In an August 2007 eye diabetic consult note, a clinician 
recorded the presence of hyperopia, astigmatism, presbyopia 
(refractive errors), and bilateral early cataracts.  The 
clinician found that there was no retinopathy.

May 2007 and January 2009 VA podiatry evaluations did not 
reveal diabetic ulcers.

b. Analysis

The Board finds that service connection for PVD, diabetic 
retinopathy, a kidney disorder, and diabetic ulcers is not 
warranted.  The Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of the 
claimed diseases.  Moreover, the medical evidence of record 
does not show that the Veteran has been diagnosed with any of 
these conditions.  In October 2003 and August 2007 eye 
examinations, both clinicians specifically found that the 
Veteran did not have retinopathy and there is no other 
medical evidence to indicate that the Veteran has diabetic 
retinopathy.  The October 2003 examiner found that the 
Veteran does not suffer from either diabetic ulcers or PVD.  
He also ruled out a kidney disorder based on the results of 
blood work.  The Board also notes that during the Veteran's 
July 2009 hearing, his representative acknowledged that the 
Veteran has not been diagnosed with diabetic ulcers or 
retinopathy.  In the absence of proof of such present 
disabilities, there can be no valid service connection 
claims, and therefore the claims must be denied.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

There is no evidence of record to show that the Veteran is a 
medical professional or has had any medical training to 
render him competent to diagnose any of the diseases at issue 
or to provide an opinion in the causation of such diseases.  
As discussed above, the preponderance of the medical evidence 
of record rules out a current diagnosis of peripheral 
vascular disease, diabetic ulcers, a kidney disorder, and 
diabetic retinopathy.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence of the claimed 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  However, in the Board's judgment, these disorders 
are not the type of diseases that can be diagnosed by a 
layman.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Such diagnoses are based upon specific clinical 
evaluations and in some cases, such as the Veteran's alleged 
kidney disorder, laboratory or other diagnostic studies.  
Thus, while the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise to 
diagnose these specific diseases.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  As far as the alleged links to 
service or to service-connected diabetes is concerned, the 
Veteran, as a layman, cannot provide a competent opinion 
regarding causation and, in this case, the primary impediment 
to a grant of service connection for all of the disabilities 
at issue in this decision is the absence of a current 
diagnosis.  Simply put, in the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992); Brammer, supra.  
(The claims for service connection for peripheral neuropathy, 
CAD and hypertension require additional development and are 
thus addressed in the remand below.)

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for peripheral vascular disease, diabetic 
ulcers, a kidney disorder, and diabetic retinopathy on direct 
incurrence or secondary bases.  Therefore, the benefit of the 
doubt doctrine is not applicable and the claims must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Service connection for peripheral vascular disease is denied.

Service connection for diabetic retinopathy is denied.

Service connection for a kidney disorder is denied.

Service connection for diabetic ulcers is denied.


REMAND

Additional development is needed regarding the Veteran's 
claim for service connection for peripheral neuropathy of the 
upper extremities, as well as service connection for 
hypertension and CAD, to include as secondary to service-
connected diabetes mellitus and service-connected PTSD.  
38 C.F.R. § 19.9 (2008).  The relevant evidence is summarized 
below.


Peripheral Neuropathy 

A December 2005 VA treatment note indicates that the Veteran 
"still [had] tingling/numbness on hands."

During his July 2009 hearing, the Veteran testified that his 
hands have "a little sensitivity to cold or heat for days at 
a time" and that they are "tender to the touch."  Hearing 
Transcript at 6.  The Veteran further stated that he had very 
little feeling in his fingertips.  He testified that he has 
told VA doctors about the numbness in his hands, "and they 
just said it figures with that's part of being a diabetic" 
and that "they say it might get worse, it might not."  Id. 
at 7.

In view of the foregoing, the Board finds that a medical 
examination must be obtained in order to confirm the presence 
of any disease in the upper extremities or and its 
relationship, if any, to the Veteran's service-connected 
diabetes mellitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Hypertension and CAD

The Veteran's October 1968 separation examination revealed 
blood pressure within normal limits.

Private treatment records indicate that the Veteran suffered 
his first heart attack in 1998.  He was subsequently 
diagnosed with hypertension and CAD in October and November 
1998, respectively.  The Veteran was diagnosed with diabetes 
mellitus in 2003.

In a March 2004 rating decision, the RO granted service 
connection for diabetes and rated it 20 percent disabling, 
effective August 28, 2003 (the date his claim was received).  

A November 2006 VA PTSD examination documented that the 
Veteran had had a heart attack.  The examiner noted that 
Veteran had been diagnosed with CAD and hypertension, but 
wrote that these conditions "are better documented 
separately."  The Axis IV diagnosis was "[s]tress of 
chronic psychiatric and medical problems."   

In a December 2006 rating decision, the RO granted service 
connection for PTSD and rated it 100 percent disabling, 
effective August 28, 2003 (the date his claim  was received).

During his July 2009 hearing, the Veteran testified that he 
has had elevated glucose levels since service and that 
doctors told him he "was headed to be a diabetic unless 
things changed drastically."  Hearing Transcript at 6.  His 
representative noted a history of elevated glucose levels in 
the Veteran's private medical records.  The Veteran stated 
that his blood pressure has been borderline since returning 
from Vietnam.  The Veteran further testified that he has also 
experienced PTSD symptoms since returning from Vietnam and 
that this condition contributed to his hypertension and CAD.

In a July 2009 letter, Dr. J.V.D. wrote that the Veteran had 
a "history of metabolic syndrome this is a precursor to 
coronary artery disease and hypertension."

Given the medical evidence of record and the Veteran's 
contentions on appeal, to include his assertion that his 
hypertension and CAD is linked to his service-connected PTSD 
and diabetes mellitus, the Board finds that an opinion 
concerning these contended causal relationships is also 
necessary.  38 C.F.R. § 3.310; 71 Fed. Reg. 52744 (2006); see 
also Allen v. Brown, 7 Vet. App. 439 (1995). 

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must send the Veteran a 
VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) 
specific to the claim for service 
connection for hypertension and CAD, 
to include as secondary to service-
connected PTSD and diabetes mellitus.  
Specifically, the letter should: (a) 
inform the appellant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection on direct 
and secondary bases; (b) inform the 
appellant about the information and 
evidence that VA will seek to provide; 
(c) inform the appellant about the 
information and evidence the appellant 
is expected to provide; and (d) 
request that the appellant provide any 
evidence in the appellant's possession 
that pertains to the claim.  

2.	The AMC/RO must also notify the 
Veteran and his representative of 38 
C.F.R. § 3.310 and an amendment to 
that regulation, effective October 10, 
2006, for the purpose of implementing 
the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service 
connection on the basis of the 
aggravation of a nonservice-connected 
disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen and adds language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established 
by medical evidence created before the 
onset of aggravation.

3.	The AMC/RO must afford the Veteran a 
VA examination for the purpose of 
determining the nature and etiology of 
any neuropathy of either upper 
extremity that may be present.  The 
examination must include a detailed 
review of the Veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and 
any diagnostic testing deemed 
necessary.

If and only if there is a current 
diagnosis of neuropathy of either 
upper extremity, the examiner is 
asked to furnish a professional 
medical opinion and supporting 
rationale as to the following 
question:

Is it at least as likely as not 
(50 percent or greater 
probability) that the Veteran's 
neuropathy of either upper 
extremity was caused or aggravated 
by his service-connected diabetes 
mellitus?

The physician is advised that the 
term "as likely as means that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and 
as likely support the contended 
causal relationship or a finding of 
aggravation; less likely weighs 
against the claim.

The examiner is also informed that 
aggravation for legal purposes is 
defined as a chronic worsening of the 
underlying disability versus a 
temporary flare up of symptoms.  It 
represents a permanent increase in 
severity, beyond its natural 
progression.

The examiner is requested to provide 
a rationale for any opinion provided.  

The claims folder and a copy of this 
remand should be made available to 
the clinician for review. 

4. The Veteran should be afforded a 
VA medical examination to determine 
the etiology of his hypertension and 
CAD or more precisely to obtain an 
opinion on the likelihood that the 
Veteran's hypertension or CAD is 
causally linked either to service or 
to his service-connected diabetes or 
PTSD.  The claims folder should be 
furnished to the VA examiner for 
review and the report compiled by 
such examiner should indicate whether 
the claims folder was made available 
and reviewed.

Following the review of the relevant 
evidence in the claims file, the 
clinical evaluation and any 
diagnostic tests and/or additional 
examinations that may be warranted, 
the examiner must address the 
following:

(a) Is it at least as likely as 
not (50 percent or greater degree 
of probability) that the Veteran's 
hypertension and any heart disease 
that may be present, to include 
CAD, began during service or is 
otherwise linked to any incident 
of or finding recorded during 
service?

(b) Is it at least as likely as 
not (50 percent or greater degree 
of probability) that the Veteran's 
hypertension and any heart disease 
that may be present, to include 
CAD, was caused or aggravated by 
his service-connected diabetes?

(c) Is it at least as likely as 
not (50 percent or greater degree 
of probability) that the Veteran's 
hypertension and any heart disease 
that may be present, to include 
CAD, was caused or aggravated by 
his service-connected PTSD?

The clinician is advised that that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against 
a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended onset date, 
causal relationship or finding of 
aggravation; less likely weighs 
against the claim.

The physician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a 
temporary flare-up of symptoms.

The clinician is requested to provide 
a rationale for any opinion provided. 
If the clinician is unable to answer 
any question presented without resort 
to speculation, he or she should 
indicate why an opinion is not 
possible.

If it is determined that it is as 
likely as not that the Veteran's 
service-connected diabetes or PTSD 
aggravated his hypertension or CAD, 
to the extent that is possible, the 
examiner is requested to provide an 
opinion as to approximate baseline 
level of severity of the nonservice-
connected hypertension or CAD (e.g., 
slight, moderate; approximate 
diastolic blood pressure range) 
before the onset of aggravation.

5. Then, after completion of any 
other notice or development indicated 
by the state of the record, with 
consideration of all evidence added 
to the record subsequent to the last 
SOC, the AMC/RO must adjudicate the 
Veteran's claims for service 
connection for neuropathy of the 
upper extremities, hypertension, and 
CAD on direct and secondary 
incurrence bases.  38 C.F.R. § 
3.310(a); 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 
C.F.R. § 3.310(b)); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  If any 
part of the remaining appeal is 
denied, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


